THUMMA, Judge,
dissenting.
¶ 32 The Majority correctly states the administrative law judge (ALJ) had the discretion to grant Claimant Michael Naglieri’s request for an additional evidentiary hearing. Given the record and the deferential standard of review, however, I do not agree with the Majority’s conclusion that the ALJ lacked the discretion to deny Naglieri’s request for an additional evidentiary hearing. Accordingly, because the ALJ did not abuse her discretion, I would affirm, and because I would affirm, I respectfully dissent.
¶ 33 Mark Meyer’s affidavit, with the exception of a single sentence discussed below, describes information that Meyer purportedly saw or knew on July 18, 2012 when Nagli-eri was seriously injured. This information is consistent with some of the conflicting testimony received by the ALJ at the December 5, 2012 hearing, where Naglieri testified that Meyer was at the store on July 18, 2012. Although Naglieri was represented by counsel, he did not seek to depose Meyer, did not subpoena Meyer and did not call Meyer as a witness at that hearing, even though he had the ability to do so. See Arizona Administrative Code (AAC.) R20-5-141(A); - 142(A); -135(B)(3). Naglieri has not attempted to show that, “with the exercise of due diligence,” he was unable to present this information at the hearing. See AAC. R20-5-156(C) (ALJ “may deny” request to introduce additional evidence or testimony made “at the conclusion of a hearing” if the ALJ “determines that, with the exercise of due diligence, the evidence or testimony could have been produced” at the hearing). Accordingly, given the discretion granted to an ALJ, the ALJ here did not abuse her discretion in denying Naglieri’s request for an additional hearing based on this portion of the Meyer affidavit.
¶ 34 The remaining issue is whether the ALJ was required, as the Majority finds, to grant Naglieri’s request for an additional hearing based on the following sentence in the Meyer affidavit: “Stan Hartsock was the Manager on Duty and he has admitted to me that he was not truthful at the [ICA] hearing for Michael Naglieri on December 5, 2012.” Because Hartsock testified that he was the manager on duty, the actual issue is whether an additional hearing was required based on the phrase in the Meyer affidavit that Hart-sock “admitted to me that he was not truthful” at the December 5,2012 hearing.
¶ 35 At that hearing, Naglieri did not claim that he was surprised by the conflicting testi*102mony summarized by the Majority. At that hearing, Naglieri did not seek leave to introduce additional evidence or testimony from Meyer. Accordingly, the administrative record closed at the conclusion of the hearing. See AAC. R20-5-159. After the record closed, Naglieri did not seek any relief before the ALJ issued her January 3, 2013 award. Nor does the record reflect any contact between Naglieri and Meyer before the award. Having weighed and assessed the evidence received before the record closed, the ALJ found that Naglieri’s “injury did not arise out of the employment and the applicant was not within the course and scope of his employment at the time of the July 18, 2012” injury. Accordingly, the ALJ’s award denied Nagli-eri’s claim.
¶ 36 At some point after receiving the January 3, 2013 award and January 21, 2013, Naglieri and/or his attorney apparently had some contact with Meyer, Meyer’s affidavit was drafted and Meyer signed the affidavit and had it notarized. A week later, Naglieri moved for an additional hearing. After considering the request and a response, and “having fully reconsidered the file, records and all relevant matters,” the ALJ denied the request for an additional hearing and affirmed the award, which she found was “fully supported by the evidence.” The Majority concludes that the ALJ lacked the discretion to deny Naglieri’s request for an additional hearing and to affirm the award.
¶ 37 In denying Naglieri’s request for an additional hearing, the ALJ notes she had “fully reconsidered the file” (which included the Meyer affidavit), “records and all relevant matters.” After considering all that information, the ALJ found that the Meyer affidavit did not necessitate an additional hearing and affirmed the award. Such conduct, I submit, does not constitute an abuse of discretion.
¶ 38 The Majority, see supra ¶ ¶ 17, 18, states the Meyer affidavit “makes pellucid that the subject of Hai’tsock’s admission of untruthfulness was whether Hartsock was aware that Naglieri was working on his gun when he was injured,” meaning the ALJ
could not have been unclear about the affidavit’s significance. She understood that the only issue in dispute was whether Naglieri or Hartsock was telling the truth about Hai’tsock’s knowledge of the gun, and she would have read the affidavit with that understanding. The ‘substance and nature’ of the proffered evidence [the Meyer affidavit] was obvious.
I do not share that view of what the Meyer affidavit says and does. However, even if the Majority is correct, the ALJ considered the “obvious” “substance and nature” of the Meyer affidavit, was clear about its significance and still denied the request for an additional hearing and affirmed the award.
¶ 39 A party may seek to introduce additional evidence by stating “specifically and in detail ... [t]he nature and substance of the additional evidence.” AAC. R20-5156(B)(1). The Meyer affidavit does not state “specifically and in detail” what Meyer would testify to about Hartsoek’s statements to him or, as the Majority states, see supra ¶29, that Hartsock was “untrue about an issue that determined whether Naglieri’s injury was compensable.” Instead, the Meyer affidavit states that Hartsock “admitted to me that he was not truthful” at the December 5, 2012 hearing. Nowhere does the Meyer affidavit identify any statement that Hart-sock said “was not truthful.” Was it a trivial detail? A significant detail? Something in between? Naglieri has the burden to show eligibility for benefits, that his request for an additional hearing should have been granted and, on appeal, that the ALJ abused her discretion in denying that request. See Keovorabouth v. Indus. Comm’n, 222 Ariz. 378, 380-81 ¶ 7, 214 P.3d 1019, 1021-22 (App. 2009); Southwest Nurseries v. Indus. Comm’n, 133 Ariz. 171, 173, 650 P.2d 473, 475 (App.1982); A.AC. R20-5-156(B)(l). On this record, the lack of specificity and detail in the Meyer affidavit shows that the ALJ properly exercised her discretion in denying Naglieri’s request for an additional hearing. See AAC. R20-5-156(B).
¶ 40 The Majority, see supra ¶ 19, reads the statement in the Meyer affidavit that Hartsock admitted “he was not truthful” about something at the hearing to be a “demonstration] that Naglieri had material evidence” that the ALJ “received fraudulent *103evidence at the hearing.” As applicable here, however, fraud requires, among other things, that a false statement be (1) made about a material issue and (2) knowingly false when made. See Comerica Bank v. Mahmoodi, 224 Ariz. 289, 291-92 ¶ 14, 229 P.3d 1031, 1033-34 (App.2010) (noting nine elements of fraud include false material representation and speaker’s knowledge of falsity or ignorance of its truth when made) (citing Marcus v. Fox, 150 Ariz. 342, 344, 723 P.2d 691, 693 (App.1985)). Given the lack of specificity and detail in the Meyer affidavit, there is no showing that Hartsoek’s admission that “he was not truthful” was to a material issue or that his “not truthful” statements), even if material, were believed to be false at the time he made them.
¶ 41 The Majority, see supra ¶ ¶ 20, 25, finds “[t]his case is much like Southwest Nurseries” and distinguishes Mother Tucker’s Food Experience v. Industrial Commission, 142 Ariz. 496, 690 P.2d 797 (App.1984). In my view, this case falls somewhere in between Southwest Nurseries (which vacated an award and remanded for an additional hearing) and Mother Tticker’s (which affirmed an award), but closer to the latter than the former.
¶ 42 In Southwest Nurseries, after an ALJ awarded claimant benefits, the carrier and employer filed a request for review, alleging claimant lied about his pre-injury back condition. 133 Ariz. at 173, 650 P.2d at 475. The request for review attached (1) pre-injury medical records showing “extensive medical treatment and hospitalization for prior back injuries” in 'the same area of the back and (2) an affidavit from counsel stating “that after the scheduled hearing, claimant’s girlfriend [who testified consistently with claimant’s testimony] had advised him that claimant had lied, and also told him about physicians who had previously treated the claimant for back problems.” Id. at 172-73, 650 P.2d at 474-75. The ALJ refused to consider the medical records and affidavit and denied the request for review. Id. at 173, 650 P.2d at 475. On appeal, in finding an additional hearing should have been held, this court noted “[t]he medical evidence submitted” demonstrated that claimant’s testimony was not true and that “claimant’s deceit was therefore related to the very condition for which he claimed benefits, not to some collateral matter.” Id. Noting “the overwhelming evidence of fraud presented to the” ALJ, “it was a clear abuse of discretion to refuse [the] request.” Id.
¶ 43 Here, by contrast, there is no showing of a recantation by a testifying witness about material facts (like the girlfriend in Southwest Nurseries) and no corroborating documentary evidence to support such a recantation (like the medical records in Southwest Nurseries). Similarly, this case does not involve an affidavit stating with precision the statements that were “not truthful” and showing those statements were material (like the girlfriend’s statements in Southwest Nurseries). Further, unlike Southwest Nurseries, where the ALJ expressly did not consider the post-hearing evidence, the ALJ in this case expressly did reconsider the record (which includes the Meyer affidavit) and then denied the request for an additional hearing. See Frazier v. Indus. Comm’n, 145 Ariz. 488, 491, 702 P.2d 717, 720 (1985) (finding Southwest Nurseries “inapplicable” where ALJ rejected request for further hearing after considering post-hearing affidavits seeking to offer witnesses to corroborate hearing testimony). Finally, there are no independent objective documents (like the medical records in Southwest Nurseries) showing that Hartsoek’s testimony was not truthful in a material way. Because Naglieri did not show “overwhelming evidence of fraud presented to the” ALJ, Southwest Nurseries is a more extreme case than the facts presented here and, accordingly, distinguishable. 133 Ariz. at 173, 650 P.2d at 475.
¶ 44 The facts presented here are closer to Mother Tucker’s. In that ease, this court affirmed the denial of a request for a further hearing based on time cards, discovered after the hearing, showing that the claimant and co-worker witnesses were not on the premises when the injury occurred. 142 Ariz. at 499, 690 P.2d at 800. Applying the Mother Tucker’s analysis here,
No witness has confessed perjury. The averments by [Meyer in his affidavit] ... simply indicate that [Naglieri] and [his] counsel had found evidence that would *104show discrepancies in the testimony of [Hartsoek] ... who testified on behalf of [employer]. The averment [in Meyer’s affidavit] is general and speculative at best and indeed does not really constitute evidence ____It is uncertain what the alleged discrepancy is ... and what this ultimately implies.
142 Ariz. at 500, 690 P.2d at 801. Distinguishing Southwest Nurseries, Mother Tucker’s noted that the “request for further hearing not only does not state ‘overwhelming evidence of fraud,’ it states no evidence of fraud whatsoever but is merely conelusory and relates to purported impeachment evidence.” Id. at 501, 690 P.2d at 802. Given that “speculative showing,” Mother Tucker’s found no abuse of discretion. Id. at 500, 690 P.2d at 801. Given the vagaries of the single sentence in Meyer’s affidavit that Hartsoek “admitted to me that he was not truthful” at the hearing, this case is in some significant ways closer to Mother Tucker’s and does not present the “overwhelming evidence of fraud” found in Southwest Nurseries.
¶ 45 It bears repeating that both the Majority and I agree that the ALJ had the discretion to hold an additional hearing and, in the circumstances, perhaps that may have been the better course. But an ALJ choosing between two discretionary alternatives is the cornerstone of what is subject to an abuse of discretion review. And an abuse of discretion review is necessarily deferential. On this record, because the ALJ did not abuse her discretion in denying Naglieri’s request for an additional evidentiary hearing, I would affirm, and because I would affirm, I respectfully dissent.